Case: 21-10395     Document: 00516308502         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 5, 2022
                                  No. 21-10395
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Henry Diggs,

                                                           Plaintiff—Appellant,

                                       versus

   Bill Waybourn; Unknown Driver # 1; Unknown Driver
   #2; Unknown Contacted Supervisor; JPS Medical Staff;
   Captain FNU Franklin; Officer D. Martinez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-706


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Henry Diggs, Texas prisoner # 0512004, appeals the district court’s
   dismissal of his 42 U.S.C. § 1983 and state law complaint as frivolous and for
   failure to state a claim under 28 U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B), and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10395      Document: 00516308502           Page: 2    Date Filed: 05/05/2022




                                     No. 21-10395


   moves for appointment of counsel. On appeal, he challenges only the
   dismissal of his claims against Defendants-Appellees Tarrant County, Texas
   Sheriff Bill Waybourn, and Tarrant County Officers D. Martinez and
   Franklin; accordingly, any challenge to the district court’s dismissal of his
   claims against the remaining defendants or denial of his postjudgment motion
   to alter or amend the judgment are abandoned. See Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          We review the dismissal de novo. See Geiger v. Jowers, 404 F.3d 371,
   373 (5th Cir. 2005). A complaint is frivolous if it lacks an arguable basis in
   either fact or law, Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997), while
   a complaint fails to state a claim on which relief may be granted when the
   factual allegations are insufficient to “raise a right to relief above the
   speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
          As to Diggs’s claims against Sheriff Waybourn, he contends that
   respondeat superior is a viable theory of liability under Texas law and that
   Sheriff Waybourn is liable based on a municipal policy, failure to train, or
   failure to supervise theory. However, Sheriff Waybourn cannot be held liable
   under § 1983 based on a theory of respondeat superior, see Estate of Davis ex
   rel. McCully v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005),
   and Diggs did not raise any municipal policy, failure to train, or failure to
   supervise claim against Sheriff Waybourn in the district court. We generally
   do not consider arguments raised for the first time on appeal. See Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
          With respect to Martinez and Franklin, Diggs must allege that these
   defendants were both “aware of facts from which the inference could be
   drawn that a substantial risk of serious harm exists” and “must also draw the
   inference.” Baughman v. Hickman, 935 F.3d 302, 307 (5th Cir. 2019)
   (internal quotation marks and citation omitted). The conduct in question




                                          2
Case: 21-10395      Document: 00516308502           Page: 3    Date Filed: 05/05/2022




                                     No. 21-10395


   “must be . . . reckless,” which “is an extremely high standard to meet.” Id.
   (internal quotation marks and citation omitted). Diggs’s complaint stated
   nothing beyond his bare allegation that these defendants backed the prison
   van into a parked car in the hospital parking garage while travelling at the rate
   of 15 mph. Taken as true, these allegations simply do not raise a claim for
   deliberate indifference “above the speculative level.” Twombly, 550 U.S. at
   555. His complaint states nothing, for example, about being shackled,
   transported in a van without a seatbelt, any knowledge of prior accidents by
   the defendants, or even what the speed limit in the parking garage was. See,
   e.g., Rogers v. Boatright, 709 F.3d 403, 408-09 (5th Cir. 2013) (concluding that
   the claim should have been permitted to proceed beyond the screening phase
   where the driver of the prison van knew of a substantial risk that the plaintiff
   would be injured were the van to stop abruptly, as the plaintiff “was shackled
   in leg irons and handcuffs and was not provided with a seatbelt,” and the
   driver had “told another officer that other inmates similarly had been injured
   the prior week and during other incidents, which happen[] all the time,”
   (internal quotation marks omitted)).
          Given the above, the district court properly dismissed these claims as
   frivolous and for failure to state a claim. See Twombly, 550 U.S. at 555; Siglar,
   112 F.3d at 193. Diggs’s motion for appointment of counsel on appeal is
   DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
          AFFIRMED.




                                          3